             Case:20-01947-jwb          Doc #:415 Filed: 12/07/2020            Page 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

         Barfly Ventures, LLC, et al, 1                           Case No. BG20-01947
                                                                  Chapter 11
                                                                  Honorable James W. Boyd

                                                                  Jointly Administered

                             Debtors./



    UNITED STATES TRUSTEE’S MOTION REQUESTING THE AUTHORITY TO APPOINT
                   CHAPTER 11 TRUSTEE, OR ALTERNATIVELY
         FOR THE CONVERSION OF THESE CASES TO ONE UNDER CHAPTER 7


         Andrew R. Vara, United States Trustee for Regions 3 and 9 (the “United States

Trustee”), pursuant to his authority under 11 U.S.C. Section 307 and 28 U.S.C.

Section 586(a)(3), requests that the Court authorize the appointment of a Chapter

11 Trustee for each of these Chapter 11 cases pursuant to 11 U.S.C. Section 1104(a),

or alternatively that the Court convert these cases to ones under Chapter 7 of the




1The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC, (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House
LLC and McFadden’s Restaurant Saloon)(4255).

                                                     1
               Case:20-01947-jwb             Doc #:415 Filed: 12/07/2020                 Page 2 of 9




Bankruptcy Code pursuant to 11 U.S.C. Section 1112(b) for cause, for the following

reasons:



         1.       Pursuant to 28 U.S.C. § 586, the United States Trustee is charged with the

administrative oversight of cases commenced pursuant to Title 11 of the United

States Bankruptcy Code. 2

         2.       Upon information and belief, the debtors’ businesses consisted of

operating 19 restaurants featuring casual dining and craft beers. (DN 4, paragraph 5.)

The Chapter 11 filings were caused by a variety of factors, including but not limited

to the COVID 19 pandemic, which has had a deleterious effect on the debtors’

businesses. (DN 4, page 9, para. 20.)

         3.       Prior to filing their Chapter 11 petitions, the debtors obtained an

unsecured loan of approximately $6.6 million under the CARES Act (the “PPP loan”).

The debtors’ intent in obtaining this loan was to allow them to stabilize their business

operations and continue to operate until the COVID-19 pandemic was over and the

debtors were able to reopen their businesses. (DN 4, page 10, paragraphs 22 and 23.)




2 This duty is part of the United States Trustee’s overarching responsibility to enforce the bankruptcy laws as
written by Congress and interpreted by the courts. See, United States Trustee v. Columbia Gas Sys., Inc., (In re
Columbia Gas Sys., Inc.), 33 F.3d 294, 295-6 (3d Cir. 1994)(noting that the United States Trustee has “public
interest standing” under 11 U.S.C. § 307, which goes beyond mere pecuniary interest); Morgenstern v. Revco
D.S., Inc., (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990)(describing the United States Trustee as a
“watchdog”). See also, H.R. Rep. No. 95-595, at 4, 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 5966, 6049;
see also, e.g., In re South Beach Secs., 606 F.3d 366, 370, 371 (7th Cir. 2010); Curry v. Castillo (In re Castillo), 297
F.3d 940, 951 (9th Cir. 2002); In re Charges of Unprofessional Conduct 99-37 v. Stuart, 249 F.3d 821, 824 (8th
Cir. 2001); A-1 Trash Pickup v. United States Trustee (In re A-1 Trash Pickup), 802 F.2d 774, 776 (4th Cir. 1986).


                                                           2
             Case:20-01947-jwb    Doc #:415 Filed: 12/07/2020    Page 3 of 9




        4.     The debtors filed their petitions for relief under Chapter 11 on June 3,

2020.

        5.     On July 9, 2020, the debtors filed a motion asking for the Court’s

approval of a sale of substantially all the debtors’ business operations and related

assets [DN 127]. The debtors obtained a stalking horse credit bid from an affiliate of

their pre-petition lenders to start the bidding.

        6.     In response to the motion, on July 17, 2020, the United States Trustee

expressed, among other things, concern that the sale terms may not be beneficial to

the estates or the creditors [DN 172].

        7.     Upon information and belief, no competing bids were filed, and

therefore, no auction was held. The debtors proceeded with the sale to the stalking

horse bidder. (DN 314.)

        8.     The Court held a status conference on the proposed sale on September

15, 2020. During that status conference the debtors reported to the Court that the

PPP loan proceeds would be exhausted before the confirmation of any plan.

        9.     The United States Trustee objected to the proposed sale for several

reasons, including the argument that as the sale was a credit bid with no cash

component, approval of the sale as proposed would not make the confirmation of a

plan of reorganization more likely, but instead would lead to a secondary insolvency

and a dismissal or conversion to Chapter 7, and that the terms of the proposed sale

would be be disadvantageous to the estates and their creditors. (DN 328.)


                                           3
            Case:20-01947-jwb    Doc #:415 Filed: 12/07/2020     Page 4 of 9




      10.     The Unsecured Creditors’ Committee also filed an objection to the

proposed sale. (DN 329.)

      11.     The sale hearing was set for September 25, 2020. (DN 311.)

      12.     Late in the evening of September 24, 2020, the debtors filed an amended

stalking horse agreement, a revised proposed sale order, and a wind down budget.

(DN 334.)

      13.     The filing of the revised documents the evening before did not resolve

the objections of the Committee and the United States Trustee.

      14.     After the conclusion of the opening statements, the Court referred the

parties to mediation to be directed by the Honorable John T. Gregg. (DN 336.)

      15.     After several hours of mediation, Judge Gregg filed a Report Following

Mediation stating that the result of the mediation effort was that the dispute had not

been settled. (DN 337.)

      16.     After the mediation effort concluded, the Court reconvened the hearing

and adjourned the hearing to October 13, 2020 at 9:00 am Eastern time for an

evidentiary hearing by Zoom. (DN 339.)

      17.     The Court approved the proposed sale at the hearing on October 13,

2020. This approval was set forth in an Order of the Court approving the sale entered

on October 15, 2020. (DN 363.)

      18.     On November 12, 2020, the debtors and the Official Committee of

Unsecured Creditors filed a Joint Motion for the entry of an order: 1) substantively


                                          4
            Case:20-01947-jwb    Doc #:415 Filed: 12/07/2020     Page 5 of 9




consolidating the debtors’ estates; 2) authorizing the wind down of the estates; 3)

authorizing the rejection of contracts and leases; and 4) authorizing the debtors to

certify that the estates may be converted to Chapter 7. (DN 388.) Attached to this Joint

Motion was a proposed Initial Order (DN 388, page 17), and a proposed order

converting the Debtors’ Chapter 11 cases to Chapter 7. (DN 388, page 21.)

(Hereinafter, The “Joint Motion.”)

      19.     According to the Joint Motion, the sale closed on October 26, 2020, at

12:01 a.m. (Eastern Time). (DN 388, page 4, para. 11.) The Joint Motion further states

that as a result of the closing, “the Debtors are no longer operating their businesses

and have transferred substantially all of their assets to the Purchaser” but that the

debtors are obligated by a Management Agreement and a Transition Agreement to

provide certain transition services to the Purchaser, including among other things,

“the purchase and sale of alcohol inventory at certain restaurant locations until

appropriate liquor licenses can be obtained by the Purchaser.” DN 388, at pages 4 to

5, para. 11.) Among the other results of the sale, the Joint Motion also reports, the

estates will have an expenses fund of $225,000 and a wind-down budget sufficient to

fund the projected wind-down costs and to pay the projected Chapter 11

administrative claims in full. (DN 388, page 5, para. 12.)

      20.     The Joint Motion alleges that these cases should be converted to Chapter

7 because cause for conversion exists, including a likely continuing loss to or

diminution of the estates and the absence of a reasonable likelihood of rehabilitation.


                                           5
            Case:20-01947-jwb    Doc #:415 Filed: 12/07/2020      Page 6 of 9




(DN 388, page 12, para. 35 to 38.) The Joint Motion asks that the Court issue the

conversion order once the debtors certify that that certain milestones have been

achieved. (DN 388, pages 13 and 14, para. 39 to 41.)



                                     Argument

      21.     Section 1104 of the Bankruptcy Code provides as follows:

              (a) At any time after the commencement of the case but before
                  confirmation of a plan, on request of a party in interest or the United
                  States trustee, and after notice and a hearing, the court shall order
                  the appointment of a trustee –
                     (1) for cause… or
                     (2) if such appointment is in the interests of creditors, any equity
                         security holders, and other interests of the estate, without
                         regard to the number of holders of securities of the debtor or
                         the amount of assets or liabilities of the debtor.

      22.     Section 1112(b)(1) of the Bankruptcy Code provides as follows:

              (b)(1)Except as provided in paragraph (2) and subsection (c), on
              request of a party in interest, and after notice and a hearing, the court
              shall convert a case under this chapter to a case under chapter 7 or
              dismiss a case under this chapter, whichever is in the best interests of
              creditors and the estate, for cause unless the court determines that the
              appointment under section 1104(a) of a trustee or an examiner is in the
              best interests of creditors and the estate.
              (4) For purposes of this subsection, the term “cause” includes –
                     (A) substantial or continuing loss to or diminution of the estate
              and the absence of a reasonable likelihood of rehabilitation.


      23.     The Court should authorize the appointment of a Chapter 11 Trustee

pursuant to Section 1104(a) or Section 1112(b), for the reason that in the Joint Motion

the debtors and the Unsecured Creditors Committee have affirmatively alleged that


                                            6
            Case:20-01947-jwb    Doc #:415 Filed: 12/07/2020     Page 7 of 9




cause to convert these cases to Chapter 7 exists, in that there is a substantial or

continuing loss to or diminution of the estate and an absence of a reasonable

likelihood of rehabilitation.




The Court Should Authorize the Appointment of a Chapter 11 Trustee at This Time


      24.     The Debtors and the Official Unsecured Committee have asked for the

conversion of these cases to Chapter 7, but not until after the completion of certain

milestones. Although the milestones in themselves are not objectionable, the

completion of these tasks will take some time. The Joint Motion proponents argue

that these tasks can only and must be completed in Chapter 11.

      25.     The Joint Motion is set for hearing on December 10, 2020. If we wait until

the milestones are achieved before converting to Chapter 7 and appointing an

independent fiduciary, we may be trying to find such an independent fiduciary on

New Year’s Eve, or on some other holiday.

      26.     An independent Chapter 11 Trustee should be appointed now. This

Chapter 11 Trustee could complete the milestones, perhaps with some assistance

from the debtors.

      27.     Upon information and belief, the principal of the debtor, Mr. Sellers, may

have directed one or more of the debtors to make a distribution to his former wife

under their divorce settlement. The Official Unsecured Creditors’ Committee has filed

                                           7
             Case:20-01947-jwb   Doc #:415 Filed: 12/07/2020   Page 8 of 9




a proof of claim in Mr. Seller’s personal Chapter 11, and has obtained a limited

extension of the time in which to file an objection to Mr. Seller’s discharge, or an

objection to the dischargeability of the debt owed to the estate. A Chapter 11 Trustee

should be authorized now and appointed, without waiting for the completion of the

milestones. That Chapter 11 Trustee could make sure that no deadlines were missed

and that any claims or actions against Mr. Sellers or his estate were not lost through

lack of funds, inadvertence or missed deadlines.

       28.     Instead of converting the cases to Chapter 7 at some future date to be

determined by the debtors, as contemplated by the debtors, the Court should

authorize the appointment of Chapter 11 Trustee in each of these cases. A Chapter 11

Trustee could review the cases for causes of action that should be pursued for the

benefit of the estates or the creditors. These causes of action may include a cause of

action to recover the funds the principal, Mr. Sellers, directed one or more of the

debtors to make to his former wife as part of their divorce settlement. Reviewing that

transaction, and pursuing its recovery, would present a conflict of interest for Mr.

Sellers.

       29.     The appointment of a Chapter 11 Trustee is preferable to leaving these

cases in the hands of current management. As noted above, the principal of the

debtors, Mr. Sellers, appears to be subject to conflicts of interest because he caused

the debtors to fund his divorce settlement with his ex-wife. Furthermore, Mr. Sellers

has another conflict because he has guaranteed all the secured debts in these cases.


                                           8
             Case:20-01947-jwb     Doc #:415 Filed: 12/07/2020    Page 9 of 9




Mr. Sellers has testified at his 341 meeting that these guarantees were the cause for

the filing of his personal Chapter 11 petition.

       30.     Inasmuch as these cases appear to be headed to Chapter 7 anyway, if the

appointment of a Chapter 11 Trustee is not authorized now, the Court should put

these cases into the hands of a Chapter 7 Trustee now.




       For all the above reasons, the United States Trustee asks that the Court

authorize the appointment of a Chapter 11 Trustee or Trustees for these cases, or

alternatively, convert these cases to cases under Chapter 7, or that the Court grant

such other relief as the Court may deem just.


                                                  Respectfully submitted,
                                                  ANDREW R. VARA
                                                  United States Trustee
                                                  Regions 3 and 9




Date:___________________________            By:__________________________
                                            By: /s/ Michael V. Maggio
                                                Michael V. Maggio
                                                Trial Attorney
                                                Office of the United States Trustee
                                                United States Department of Justice
                                                The Ledyard Building, Second Floor
                                                125 Ottawa Avenue NW, Suite 200R
                                                Grand Rapids, Michigan 49503
                                                Tel: (616) 456-2002, ext. 114

                                            9
